Citation Nr: 0011700	
Decision Date: 05/03/00    Archive Date: 05/09/00

DOCKET NO.  95-30 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1. Entitlement to service connection for a lung disorder, 
claimed as secondary to Agent Orange exposure.  

2. Entitlement to service connection for a skin disorder, 
claimed as secondary to Agent Orange exposure.  



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from June 1967 to 
February 1970.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.

The present appeal arises from a May 1994 rating decision, in 
which the RO denied the veteran's claims for service 
connection for a lung disorder and skin disorder, claimed as 
due to Agent Orange exposure.  The veteran filed an NOD in 
October 1994, and the RO issued an SOC in November 1994.  In 
January 1995, the veteran filed a substantive appeal.  
Subsequently, the veteran's appeal came before the Board, 
which, in a February 1998 decision, remanded the appeal to 
the RO for additional development.  A supplemental statement 
of the case (SSOC) was issued in November 1999.  


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the RO.  

2. The veteran's request to withdraw his appeal as to the 
issue of service connection for a lung disorder, claimed 
as secondary to Agent Orange exposure, was received by the 
Board prior to the promulgation of a decision on that 
issue.  

3. No medical opinion of record has related the veteran's 
skin disorder to military service, either on a direct 
basis or as secondary to herbicide exposure.  

CONCLUSIONS OF LAW

1. The criteria for withdrawal of the appeal as to service 
connection for a lung disorder, claimed as secondary to 
Agent Orange exposure, have been met.  38 U.S.C.A. 
§ 7105(d)(5) (West 1991); 38 C.F.R. §§ 20.202, 20.204(b), 
(c) (1999).  

2. The veteran has not submitted a well-grounded claim for 
service connection for a skin disorder, claimed as 
secondary to Agent Orange exposure.  38 U.S.C.A. § 5107(a) 
(West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the veteran's service medical records does not 
reflect complaints, findings, or treatment for either a lung 
disorder or a skin disorder.  

In February 1981, the veteran underwent a VA medical 
examination.  He reported that he was seeing an allergist, 
and had been to both a VA hospital and a private medical 
facility for treatment in 1980.  He complained that he 
suffered from a skin rash on both arms, and that the rash was 
irritating and itched all the time.  On clinical evaluation, 
the veteran's skin was noted as slightly erythematous in both 
the right and left antecubital areas.  The examiner's 
diagnosis was dermatitis.  

In April 1985, the RO received medical records from the VA 
Medical Center (VAMC) in Erie, dated from October 1980 to 
January 1985.  Those records reflected the veteran's 
treatment for a right shoulder disorder.  

Thereafter, in December 1993, the veteran submitted to the RO 
a VA Form 21-4138 (Statement in Support of Claim), dated that 
same month, in which he filed claims for service connection 
for a lung disorder and a skin disorder, both claimed as 
being secondary to exposure to Agent Orange.

In January 1994, the RO received VAMC Erie medical records, 
dated from October 1980 to September 1993.  In particular, 
these records reflected the veteran's complaints and 
treatment for a right shoulder disorder, hyperactive airway 
disease, and upper respiratory infections.  

In a May 1994 rating decision, the RO denied the veteran's 
claims.  In October 1994, the veteran filed an NOD in which 
he contended that he suffered from a skin irritation on his 
shoulders, upper arms, back, neck, and chest.  He noted that 
the irritation started out as red blotches and turned white 
after a period of time, and that he suffered from chronic 
itching.  The veteran also reported that he used inhalers for 
his lung disorder because of his respiratory problems, and 
that his disorder grew worse depending upon environmental 
conditions.  

In December 1994, the RO received VAMC Erie medical records, 
dated in November and December 1994.  The records reflected 
the veteran's treatment for cervical spine and right shoulder 
pain.  A cover letter associated with those records from the 
VAMC Erie noted that some of the veteran's treatment records 
had been reported as missing by the medical records file 
room, and that they had not at, that time, been recovered.  

In January 1995, the veteran submitted to the RO a VA Form 9 
(Appeal to Board of Veterans' Appeals).  He noted in the Form 
9 that, while the RO had characterized his skin condition as 
dermatitis, during an October 1994 Agent Orange examination 
he had been diagnosed as suffering from chloracne.  The 
veteran further reported that he had been treated outside the 
VA medical system for a skin condition prior to finding out 
that his allergies and skin problems could be the result of 
Agent Orange.  

In July and August 1995, the veteran underwent a series of VA 
examinations with respect to his muscles, joints, and lungs.  
No complaints or findings with respect to any skin disorder 
associated with herbicide exposure were noted.  He also 
under-went a general medical examination, which elicited no 
complaints and reported no findings with respect to chloracne 
or other herbicide-related skin disorder.  

In November 1996, the veteran testified before a hearing 
officer at the VARO in Pittsburgh.  His testimony was limited 
to the issue of non-service-connected pension benefits, and 
did not reflect discussion of his skin disorder.  He 
submitted, at the hearing, VAMC Erie medical records, dated 
from January 1995 to February 1996.  These records noted the 
veteran's treatment for hyperactive airway disease and a 
brachial plexus injury.  

In February 1998, the Board remanded the veteran's appeal to 
the RO so that an attempt could be made to obtain the claimed 
non-VA medical records and October 1994 VA Agent Orange 
examination.  

Thereafter, in a December 1998 VA Form 119 (Report of 
Contact), the RO noted that the veteran had been contacted 
and had reported that he had never been treated by a private 
physician for any of his claimed service-related conditions.  

In January 1999, the RO received VAMC Erie medical records, 
dated from March 1994 to November 1998.  These records noted 
the veteran's treatment for bronchitis, hyperactive airway 
disease, upper respiratory infection, and allergies.  There 
were no complaints or findings with respect to any skin 
disorder associated with exposure to herbicides.   

In June 1999, the veteran submitted a personal statement, as 
well as statements from his family, in support of his claim.  
In his statement, the veteran stated that he wished to 
withdraw his claim for service connection for a lung 
condition as secondary to Agent Orange exposure.  He stated 
that he had decided to permanently "throw in the towel" 
with respect to that issue on appeal, and "would just like 
to ask you to please consider the skin condition."  However, 
he noted that his skin condition could or could not be the 
result of Agent Orange exposure, and he wished to continue 
with his appeal as to that claim.  The veteran also reported 
that his brother had contracted the same skin condition while 
serving in Vietnam, and was subsequently service connected 
for the disorder.  With respect to his family members' 
statements, the veteran's mother and brother both reported 
that the veteran had had normal skin prior to active service 
in Vietnam.  

II.  Analysis

a.  Lung Disorder

Under applicable criteria, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  38 U.S.C.A. § 7105(d)(3).  A 
substantive appeal may be withdrawn in writing at any time 
prior to the promulgation of a decision by the Board.  
38 C.F.R. §§ 20.202, 20.204(b) (1999).  Withdrawal may be 
made by the veteran or by his representative, except that a 
representative may not withdraw a substantive appeal that was 
personally filed by the appellant without the express written 
consent of the appellant.  38 C.F.R. § 20.204(c) (1999).

In the case at hand, prior to the promulgation of a decision 
by the Board, the veteran, in a June 1999 statement, noted 
that he was permanently "throwing in the towel" with 
respect to the issue of service connection for a lung 
disorder, claimed as secondary to Agent Orange exposure.  The 
Board finds, thus, that the veteran is essentially 
withdrawing this particular issue from the appeal.  As a 
result of the withdrawal, no allegations of error of fact or 
law remain before the Board for consideration.  Consequently, 
the veteran's appeal is dismissed without prejudice.  

b.  Skin Disorder

With regard to this aspect of the veteran's appeal, the 
threshold question to be answered is whether he has presented 
a well-grounded claim.  38 U.S.C.A. § 5107 (West 1991); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  If he has not, 
the claim must fail and there is no further duty to assist in 
its development.  38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  This requirement has been reaffirmed by 
the United States Court of Appeals for the Federal Circuit in 
its decision in Epps v. Gober, 126 F.3d 1464, 1469 (Fed. Cir. 
1997), cert denied sub nom. Epps v. West, 118 S. Ct. 2348 
(1998).  That decision upheld the earlier decision of the 
United States Court of Appeals for Veterans Claims 
(previously known as the Court of Veterans Appeals), which 
made clear that it would be error for the Board to proceed to 
the merits of a claim which is not well grounded.  Epps v. 
Brown, 9 Vet.App. 341 (1996).  See also Morton v. West, 
12 Vet.App. 477, 480-1 (1999).

The Court of Appeals for Veterans Claims has also held that, 
in order to establish that a claim for service connection is 
well grounded, there must be competent evidence of:  (1) a 
current disability (a medical diagnosis); (2) the incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence); and (3) a nexus (that is, a connection or 
link) between the in-service injury or aggravation and the 
current disability.  Competent medical evidence is required 
to satisfy this third prong.  See Elkins v. West, 12 Vet.App. 
209, 213 (1999) (en banc), citing Caluza v. Brown, 7 Vet.App. 
498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  "Although the claim need not be conclusive, the 
statute [38 U.S.C.A. §5107] provides that [the claim] must be 
accompanied by evidence" in order to be considered well 
grounded.  Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  
In a claim of service connection, this generally means that 
evidence must be presented which in some fashion links the 
current disability to a period of military service or to an 
already service-connected disability.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (1999); Rabideau v. Derwinski, 
2 Vet.App. 141, 143 (1992); Montgomery v. Brown, 4 Vet.App. 
343 (1993).

Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether it is well grounded.  
King v. Brown, 5 Vet.App. 19, 21 (1993). Lay assertions of 
medical diagnosis or causation, however, do not constitute 
competent evidence sufficient to render a claim well 
grounded. Grottveit v. Brown, 5 Vet.App. 91, 93(1992); 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).  To 
establish a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(1999).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).

As to the specific contentions that the veteran was exposed 
to Agent Orange which resulted in his developing a skin 
disorder, the Board observes that a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era and has a disease 
listed at 38 C.F.R. § 3.309(e), shall be presumed to have 
been exposed during such service to a herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  The 
last date on which such a veteran shall be presumed to have 
been exposed to a herbicide agent shall be the last date on 
which he or she served in the Republic of Vietnam during the 
Vietnam era.  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e).  For purposes of 
this section, the term acute and subacute peripheral 
neuropathy means transient peripheral neuropathy that appears 
within weeks or months of exposure to a herbicide agent and 
resolves within two years of date on onset.  38 C.F.R. § 
3.309(e), Note 2 (1999).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
one year, and respiratory cancers within 30 years, after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service. 
38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-449, and 61 Fed. 
Reg. 57,586-589 (1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 
2, 1999).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet.App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997), cert. denied,
118 S. Ct. 1171 (1998).  See Brock v. Brown, 10 Vet.App. 155, 
160-61 (1997).

Thus, the presumption is not the sole method for showing 
causation.  However, as noted above, where the issue involves 
a question of medical diagnosis or causation, as presented 
here, medical evidence which indicates that the claim is 
plausible is required to set forth a well-grounded claim.  
Grottveit v. Brown, supra.

The Board notes that the veteran served with the U.S. Army 
during the Vietnam era, and was noted on his DD-214 to have 
received, among other awards and citations, the Vietnam 
Campaign Medal and the Vietnam Service Medal.  The veteran 
has contended that he suffers from a skin disorder as a 
result of exposure to Agent Orange in Vietnam.  In reviewing 
the record, we find no evidence that the veteran suffers from 
chloracne or other acneform disease consistent with 
chloracne, or that any such disorder became manifest to a 
degree of 10 percent or more within one year of service, to 
include acute or subacute manifestations of the disease.  In 
addition, while the veteran had been diagnosed with 
dermatitis on VA examination in February 1981, this condition 
is not among the listed disorders for which service 
connection may be presumed under 38 U.S.C.A. § 1116; 38 
C.F.R. §§ 3.307, 3.309.  Furthermore, since that diagnosis in 
1981, the record is devoid of any medical evidence reflecting 
complaints or findings of a skin disorder.  

Accordingly, the veteran is not entitled to any presumption 
that his claimed skin disorder is etiologically related to 
exposure to herbicide agents used in Vietnam.  See McCartt v. 
West, 12 Vet.App. 164, 168 (1999), wherein the Court stated 
that "neither the statutory nor the regulatory presumption 
will satisfy the incurrence element of Caluza where the 
veteran has not developed a condition enumerated in either 38 
U.S.C. § 1116(a) or 38 C.F.R. § 3.309(e)."  We note that the 
veteran has claimed that he underwent a VA Agent Orange 
examination in October 1994, and that he was diagnosed as 
suffering from chloracne.  A review of the veteran's medical 
records from the VAMC in Erie, dated from October 1980 to 
November 1998, does not reflect a diagnosis or treatment for 
chloracne, or for any other skin disorder.  While it was 
reported that some of the veteran's medical records from the 
Erie VAMC had been reported missing, even if we accept for 
purposes of the veteran's appeal that chloracne was diagnosed 
in 1994, the diagnosis would have occurred some 24 years 
after his separation from service.  As the regulation above 
reflects, for purposes of the presumption rule, such a 
disorder must have become manifest to a degree of 10 percent 
or more within one year of service.  

As previously indicated, however, the veteran could also 
prevail on his claim were he to submit competent evidence 
which directly traces causation of his claimed disability to 
Agent Orange or other herbicide exposure in service.  As 
noted above, the veteran's service medical records do not 
reflect treatment for a skin disorder during service.  While 
the veteran had been diagnosed with dermatitis in February 
1981, that skin disorder was not reported as related to 
service, and there is no clinical evidence of record that the 
veteran currently is being treated or suffers from 
dermatitis, chloracne, or any other skin disorder.  

Given the circumstances of this case, the Board concludes 
that, under the applicable law as interpreted in the Caluza 
precedent, above, the veteran has not met the initial burden 
of presenting evidence of a well-grounded claim for service 
connection for a skin disorder, claimed as secondary to Agent 
Orange exposure.  That is, there has not been a showing of a 
medical diagnosis of a current disability, and, in the 
absence of that element, the nexus issue does not even arise.  
As the Court has noted elsewhere, "in the absence of proof 
of a present disability, there can be no valid claim."  
Brammer v. Derwinski, 3 Vet.App. 223, 225 (1992).  

While the Board does not doubt the sincerity of the veteran's 
contentions in regard to his claim for service connection for 
a skin disorder, our decision must be based upon competent 
medical testimony or documentation.  In a claim of service 
connection, this generally means that medical evidence must 
establish that a current disability exists, and that the 
disability is related to a period of active military service.  
Competent medical evidence has not been presented 
establishing that the veteran currently suffers from a skin 
disorder, or that any claimed skin disorder is service 
related.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1999); see Rabideau v. Derwinski, Montgomery v. 
Brown, both supra.

Furthermore, the veteran does not meet the burden of 
presenting evidence of a well-grounded claim merely by 
presenting his own testimony, because, as a lay person, he is 
not competent to offer medical opinions.  See, e.g., Voerth 
v. West, 13 Vet. App. 117, 120 (1999) ("Unsupported by 
medical evidence, a claimant's personal belief, no matter how 
sincere, cannot form the basis of a well-grounded claim.").  
See Bostain v. West, 11 Vet.App. 124, 127 (1998), citing 
Espiritu, supra.  See also Carbino v. Gober, 10 Vet.App. 507, 
510 (1997); aff'd sub nom. Carbino v. West, 168 F.3d 32 (Fed. 
Cir. 1999); Routen v. Brown, 10 Vet.App. 183, 186 (1997)
("a layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

Under the law, the veteran is free, at any time in the 
future, to submit new and material evidence to reopen his 
claim for a skin disorder, claimed as secondary to Agent 
Orange exposure, regardless of the fact that he currently is 
not shown to be suffering from a disability that may be 
service-connected.  Such evidence would need to show, through 
competent medical evidence, a current disability or 
disabilities, and that such disability, "resulted from a 
disease or injury which was incurred in or aggravated by 
service."  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1999); Rabideau, Montgomery, supra.

In absence of a well-grounded claim, there is no duty to 
assist the veteran further in its development, and the Board 
does not have jurisdiction to adjudicate it.  Morton, supra; 
Boeck v. Brown, 6 Vet.App. 14 (1993); Grivois v. Brown, 5 
Vet. App. 136 (1994).  Accordingly, as a claim that is not 
well grounded does not present a question of fact or law over 
which the Board has jurisdiction, the claim for service 
connection for a skin disorder, claimed as secondary to Agent 
Orange, must be denied.  See Epps v. Gober, supra.


ORDER

1. The appeal as to entitlement to a service connection for a 
lung disorder, claimed as secondary to Agent Orange 
exposure, is dismissed.  

2. Entitlement to service connection for a skin disorder, 
claimed as secondary to Agent Orange exposure, is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

